DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2021.
Applicant’s election without traverse of claims 1-10 in the reply filed on 08/12/2021 is acknowledged.
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 4, reference characters 405 and 408 are missing from the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claim 2 is objected to because of the following informalities:  “the adverse event” should be amended to read “the adverse health event” in order to keep the language consistent.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “network element” in claim 1 is being interpreted as anything that can communicate with a network (see claim 1). 
The “risk stratification classifier” in claim 2 is being interpreted as anything that can access the risk of an adverse health event (see claim 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim limitations “network element” and “risk stratification classifier” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, these claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 3-10 are rejected by virtue of their dependency. 
6.	Claims 3, 6-7, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 3, “the degree” lacks antecedent basis since it has yet to be claimed. Also in further regards to claim 3, a positive step is not recited and Applicant is merely stating a potential data correspondence. The claim is not requiring to determine a degree of difference and just merely states that a degree of difference is indicative of an adverse event. 
	In regards to claim 6, “the heart rate” and “the pulse rate” lack antecedent basis since they have yet to be claimed.
	In regards to claim 9, the heart rate”, “the pulse rate”, and “the predicted risk category” lack antecedent basis since they have yet to be claimed in claim 1. 
Claim 7 is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 20160235314 A1).
	In regards to claim 1, Tsai discloses a system configured to determine a presence of a pulse deficit in a subject (Par. 0030 discloses a monitoring system and 0041 discloses the detection of a pulse deficit), the system comprising:
(a) a first sensor configured to determine a number of heart-beat occurrences over a period of time based on an electrical signal generated by a heart and sensed by the first sensor (Par. 0028 discloses ACVG sensors in the device for sensing heart beat over a period of time); 
Par. 0031 discloses the use of more than one sensor [301] and Par. 0028 discloses ACVG sensors in the device for sensing arterial pulse over a period of time); 
(c) a processor (Par. 0031, element 303) ; 
 (d) a network element configured to communicate with a network (Par. 0033 discloses a communicator element [305]); and 
(e) a non-transitory computer-readable medium including instructions executable by the processor and configured to cause the processor to (Par. 0035 discloses a communication unit  and 0031 discloses the ability to include instructions executable by the processor): 
(i) receive the number of heart-beat occurrences over the period of time; (ii) receive the number of pulsation occurrences over the period of time (Par. 0035 discloses the communication unit can receive sensed data from the sensors); and 
(iii) identify the presence of the pulse deficit which comprises a numerical difference between the number of heart-beat occurrences over the period of time and the number of pulsation occurrences over the period of time (Par. 0031, 0035, and 0057 disclose the sensor signals are received and plotted and then the pulse deficit is found by finding the difference between the apical pulse and peripheral pulse over an interval; see also Fig 3 and 6). 
	In regards to claim 2, Tsai discloses the system of claim 1, comprising a risk stratification classifier configured to assess the risk of an adverse health event occurring to the subject based on the presence of an unacceptable pulse deficit (Fig 2 shows the status monitor [30] performs the method of figure 2 to determine status and evaluates if the status is abnormal, and if a pulse deficit is found information may be sent to the user depending on a deviation from the standards on pulse deficit in an internal database; see also 0029, 0030, and 0057).
	In regards to claim 3, Tsai discloses the system of claim 2, wherein a degree of risk of the adverse event occurring corresponds directly to the degree of the numerical difference between the number of heart-beat occurrences over the period of time and the number of pulsation occurrences over the period of time (In light of the 112b rejection, the art of Tsai as applied to claims 1 and 2 would be capable of this claimed function).
	In regards to claim 4, Tsai disclose the system of claim 2, wherein the risk stratification classifier generates a predicted risk category indicative of the risk of an adverse health event (Fig 2 shows the status monitor [30] performs the method of figure 2 to determine status and evaluates if the status is abnormal; i.e. a yes/no paradigm which involves two categories).
	In regards to claim 6, Tsai discloses the system of claim 4, wherein the non-transitory computer-readable medium is further configured to cause the processor to:
(a) determine the heart rate and the pulse rate for at least two percentiles for a plurality of time points; (b) calculate delta values between the heart rate and the pulse rate for at least two percentiles; and (c) input the delta values for at least two percentiles into the risk stratification classifier to generate the predicted risk category (Par. 0029-0031, 0035, and 0057 disclose signals from the sensors are received and plotted and then the pulse deficit is found by finding the difference between the apical pulse and peripheral pulse over an interval, i.e. plurality of time points, ad determining of the points deviate standard; see also Fig 3 and 6. Further, status monitor performs method of Fig 2 to determine status and evaluates if the status is abnormal and if a pulse deficit is found then an alert can be sent to the user depending from deviation from standards based on the internal database, as well as risks for other statuses such as arrhythmias).
	In regards to claim 7, Tsai discloses system of claim 6, wherein the at least two percentiles comprise about 25%, about 50%, and about 75% (The status monitor performs method of Fig 2 to determine status and evaluates if the status is abnormal and if a pulse deficit is found then an alert can be sent to the user depending from deviation from standards based on the internal database, as well as risks for other statuses such as arrhythmias, based on their deviation from standard, a standard deviation being outside the central 75% of a normal distribution. See Fig 2 and Par 0029, 0030, and 0057).
	In regards to claim 8, Tsai discloses the system of claim 1, wherein the first sensor comprises an electrocardiogram (ECG) sensor (Par. 0041 discloses the sensor can be an ECG lead), and wherein the second sensor comprises at least one of a photoplethysmographic (PPG) pulse sensor, a bioimpedance plethysmograph, an accelerometer, or a pressure sensor (Par. 0025 discloses the sensor can be an acoustic sensor that senses pulse, i.e. a pulse sensor)
	In regards to claim 9, Tsai discloses the system of claim 1, further comprising a display for showing at least one of the heart rate, the pulse rate, the pulse deficit value, and the predicted risk category (Par. 0035 discloses a display unit).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20160235314 A1) in view of Libbus (US 20160045754 A1).
	Tsai as applied to claim 4 discloses the system of claim 4, wherein the non-transitory computer-readable medium is further configured to determine a predicted risk category (Par. 0029 discloses detecting conditions such as cardiovascular status, arrhythmias, pacemaker-dependent condition, atrial premature contraction, atrial fibrillation, atrial flutter, pulse deficit, or ejection fraction). 
However, Tsai does not disclose wherein the processor generates instructions based on this risk category that comprise a personalized therapy regimen for reducing a risk of an adverse event. On the other hand, in the same field of endeavor, Libbus discloses applying electrical stimulation, i.e. a therapy regimen, to counteract arrhythmias (Par. 0049) for the purpose of treating chronic dysfunctions. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tsai and modified them by having the device provide a therapy regimen, as taught and suggested by Libbus, for the purpose of treating chronic dysfunctions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        




/ALLEN PORTER/Primary Examiner, Art Unit 3792